USCA4 Appeal: 21-6284      Doc: 39         Filed: 12/16/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6284


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MARCUS DWAYNE PARHAM,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Statesville. Kenneth D. Bell, District Judge. (5:08-cr-00051-KDB-DCK-2)


        Submitted: December 9, 2022                                 Decided: December 16, 2022


        Before WILKINSON and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Anthony Martinez, Federal Public Defender, Megan C. Hoffman, Assistant
        Federal Public Defender, Charlotte, North Carolina, Joshua B. Carpenter, Appellate Chief,
        FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Ashville, North
        Carolina, for Appellant. Dena J. King, United States Attorney, Charlotte, North Carolina,
        Amy E. Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6284      Doc: 39         Filed: 12/16/2022      Pg: 2 of 2




        PER CURIAM:

               Marcus Dwayne Parham appeals the district court’s order granting in part his motion

        for a sentence reduction under § 404(b) of the First Step Act of 2018, Pub. L. No. 115-391,

        132 Stat. 5194, 5222 (“First Step Act”). The court concluded that Parham was eligible for

        relief under the First Step Act and exercised its discretion to reduce Parham’s sentence, but

        not as low as requested by Parham. After reviewing the record, we conclude that the district

        court did not abuse its discretion in determining the extent of the sentence reduction. See

        Concepcion v. United States, 142 S. Ct. 2389, 2404-05 (2022) (stating standard).

               Accordingly, we affirm. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2